Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 14, 1975, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed. While we are cognizant of the District Attorney’s conclusion, in his brief, that there should be a reversal in this case because the Trial Justice did not sufficiently marshal the evidence in his charge to the jury, we do not agree with that conclusion. A reading of the charge as a whole discloses that it was fair to both sides. Latham, Acting P. J., Cohalan, Rabin, Shapiro and Titone, JJ., concur.